Citation Nr: 1221508	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  03-28 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for positional vertigo, claimed as dizziness, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117. 

2.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117. 

3.  Entitlement to service connection for seizures, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for depression, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117. 

5.  Entitlement to service connection for memory loss, to include as due to undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C. § 1117. 

6.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy. 

7.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee. 

8.  Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease. 

9.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel




INTRODUCTION

The Veteran had active military service from September 1971 to November 1971, December 1973 to April 1974 and from February 1977 to July 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2003, March 2004 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2009 hearing conducted at the RO.  A transcript of the hearing is of record. 

This case was brought before the Board in June 2008, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a personal hearing before the Board.  The Board remanded the case again in April 2009 for additional development.  

The issues of service connection for positional vertigo, migraine headaches, and a TDIU are now before the Board for final appellate consideration.

The issues of service connection for seizures, service connection for depression, service connection for memory loss, an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy, an evaluation in excess of 10 percent for chondromalacia of the right knee, and an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's positional vertigo, claimed as headaches, is related to active duty.  

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's migraine headaches are related to active duty.  

3.  The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Positional vertigo, claimed as dizziness, was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Migraine headaches were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Entitlement to Service Connection 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran contends that he now has headaches and dizziness due to active duty.  Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claims.  

The Veteran's June 1992 report of separation medical examination provides that he complained of headaches.  In December 2003 correspondence to VA, the Veteran stated that his claimed symptoms (which included headaches and dizziness) began shortly after separation.  

The report of a July 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history in detail, the Veteran's subjective complaints, and examination results.  The pertinent diagnoses were benign positional vertigo and migraine headache.  

The examiner provided the medical opinion that the Veteran's dizziness was at least as likely as not the result of conditions of noise and other military job related environmental conditions related to military service.  The examiner explained that the Veteran was a credible historian and it appeared to be at least as likely as not that his dizziness began as benign positional vertigo while he was a food service non-commissioned officer.  The nature of the Veteran's symptoms, and the temporal nexus would appear to be consistent with the onset of his symptoms during military service, and the symptoms were likely caused by conditions which occurred in the military.  

The examiner also provided the opinion that the Veteran's headaches and head pain were most likely caused by or the result of environmental conditions and stress which occurred during military service.  The examiner explained that after extensive review of the claims file, and notes by a highly respected neurologist at the Topeka VA, the Veteran's headache pattern was indeed a common migraine headache which was confirmed by consultation and review of the medical literature.  In this regard, the examiner cited two medical textbooks and the up-to-date Electronic Medical Information Service.  

The Board finds that the July 2010 VA medical opinions constitute probative evidence in support of the Veteran's claims.  They are based on current examination results and a review of the medical record.  The examiner explained his opinions with references to his own medical expertise, as well as the Veteran's active duty and post-service medical history.  The latter fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

Significantly, the Board notes that an April 2011 VA examination report draws "special attention" to the foregoing July 2010 positive VA medical opinions, and indeed quotes them in full.  In a discussion section, the April 2011 examiner specifically endorses them, stating that he agreed with the their analyses and conclusions.  

In light of the foregoing, service connection for dizziness and migraine headaches is granted.

Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).  In determining whether the veteran is entitled to a TDIU rating, neither non-service-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2011). 

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for a TDIU. 

By virtue of the present decision, the Veteran is now service-connected for positional vertigo and migraine headaches.  He is also service-connected for lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling; arthritis, thoracic spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; chondromalacia, right knee, status-post arthroscopy, evaluated as 10 percent disabling; residuals of arthroscopy, right knee, evaluated as 10 percent disabling; left fifth finger fracture, evaluated as noncompensable; and genital herpes, evaluated as noncompensable.  VA has not yet evaluated the Veteran's positional vertigo and migraine headaches.  Thus, at this time it is unknown whether he meets the basic schedular requirements for consideration of a TDIU rating.  38 C.F.R. § 4.16(a). 

Nevertheless, the medical evidence reflects that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation. 

A March 2004 decision by the Social Security Administration (SSA) Office of Hearings and Appeals found that the Veteran was disabled and entitled to disability insurance benefits beginning in December 2002.  The Veteran's severe impairments were partial complex seizures and degenerative disc disease of the lumbar spine.  

The Board notes that while it is not bound by this SSA determination, the determination is nevertheless relevant.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim).  The Board finds that the SSA decision does tend to support the Veteran's claim for a TDIU.  

The report of a February 2011 VA examination provides that the examiner reviewed the Veteran's claims file and Computerized Patient Record System, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The pertinent assessment was chronic back pain.  The examiner explained that as a result of the disability, the Veteran could work for maybe a few hours a day, and then he had to take a rest.  He could not stand for too long and did no heavy lifting.  The examiner stated the opinion that this prevented the Veteran from getting gainful employment, even though he could function in a limited capacity.  

The Board finds that this report constitutes probative evidence in support of the Veteran's claim.  The opinion is based on current examination results and the Veteran's past medical history.  It specifically refers to current physical findings regarding the limitations caused by his service-connected low back disability.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom, supra; see Prejean, supra; and see Elkins, supra.

In light of the foregoing, a TDIU is granted.


ORDER

Service connection for positional vertigo, claimed as dizziness, is granted.

Service connection for migraine headaches is granted.

A TDIU is granted, subject to the rules and regulations governing the award of monetary benefits.


REMAND

A preliminary review of the record indicates that the issues of service connection for seizures, service connection for depression, service connection for memory loss, an initial evaluation in excess of 10 percent for residuals of right knee arthroscopy, an evaluation in excess of 10 percent for chondromalacia of the right knee, and an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease, require additional development.  

The report of a July 2011 VA examination refers to relevant VA outpatient treatment records dated as recently as March 2011.  Nevertheless, an August 2011 supplemental statement of the case (SSOC) relates that it did not review any VA outpatient treatment records dated after October 14, 2009.  In addition, a review of the claims file and the Virtual VA eFolder indicates that they do not contain the cited VA treatment records.  Thus, the current record unquestionably lacks almost two years of relevant VA treatment records, and potentially lacks almost three years of such records.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As the Board observed in its April 2009 remand, records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board regrets any delay in the adjudication of the Veteran's claims, but the law is clear on this point.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all VA treatment records dated after October 14, 2009, from the Kansas City VA Medical Center, as well as all other VA treatment records from any VA facility that have not been associated with the record.

2.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


